DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
Applicant’s argument is that Yamashita in view of Negishi does not disclose or suggest the amendment to the claim related to the dummy transistor.
This is found unpersuasive as the limitation comprises new matter issues (see below).  That is, Applicant has amended the claim to comprise a dummy reset transistor provided to ensure layout symmetry of a plurality of reset transistors.  The dummy reset transistor is first mentioned in the specification in paragraph 50 where it states the dummy transistor is used “as each switch 121 changing over between connection and disconnection of each FD 64”.  Stated another way, Applicant’s specification is merely using what is “normally” a dummy reset transistor as the switch 121.  This switch was already claimed in claim 1.  The claimed “switch” would be the dummy reset transistor according to the specification however the claim adds it as a separate component.  The specification does not support having both a switch and a dummy reset transistor; therefore the claims provide new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 11-13 state “a dummy reset transistor provided to ensure layout symmetry of a plurality of reset transistors; and a switch changing over between connection and disconnection of the floating interconnection line….”
The Claims are structured in a way where the limitations are for various structures of the imaging device, i.e. floating diffusions, floating interconnection lines, a switch and a dummy reset transistor.  Additionally, the specification as written shows the limitation “a switch changing over…” is a physical switch for changing over connection and disconnection.  Thus, the claim requires one component (a dummy reset transistor) and a second component (a switch).  However, the specification does not support this as the specification (see paragraph 50 at least) states the dummy reset transistor is the switch.  For the purpose of examination the dummy reset transistor will not be used and the required layout symmetry will be interpreted as applying to the switch.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0312964 A1 to Yamashita et al in view of U.S. Patent Application Publication 2016/0352959 A1 to Negishi.
With respect to claim 1 Yamashita discloses, in Fig. 1-10, a solid-state imaging device comprising: a pixel array (paragraph 22); a plurality of FDs (floating diffusions) (1003a-c), each FD set in a unit of shared pixels including at least one or more pixels (Fig. 10 and paragraph 81-82); a floating interconnection line (1009) connecting the plurality of FDs each set in the unit of the shared pixels, one or more FDs being provided in each row having a predetermined row number (Fig. 10 and paragraph 83); and a switch (1007a-c) changing over between connection and disconnection of the floating interconnection line to and from the FDs in each row (Fig. 10 and paragraph 83) and where the switch is provided to ensure layout symmetry of a plurality of reset transistors (Fig. 1; where each switch 1007a-c is provided as part of a 2 photodiode/6 
Yamashita does not expressly disclose the solid-state imaging device comprises an upper chip and a lower chip, wherein the pixel array is provided in the upper chip and a Digital Analog Convertor (DAC) is provided in the lower chip.
However, in analogous art, Negishi teaches a solid-state imaging device that comprises a first chip (10) and a second chip (11) where the plurality of pixels are provided for on the first chip (paragraph 31-32) and where the second chip has a plurality of AD converters on the lower chip (paragraph 33 and Fig. 4A) and where the AD converter includes the use of a DAC (paragraph 52).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included multiple chips as taught by Negishi to divide the sensor components of Yamashita for doing so would merely be applying a known technique of using multiple chips for an imager to improve the similar device of Yamashita in the same way.
With respect to claim 2 Yamashita further discloses wherein the switch includes a plurality of switches (1007a-c) connectable to the floating interconnection line and corresponding to the one or more FDs in each row having the predetermined row number, one or more switches to be subjected to summation among the plurality of switches being connected to the floating interconnection line in response to a demanded resolution (paragraph 43 and 82). 
With respect to claim 3 Yamashita further discloses wherein the switch includes the plurality of switches (1007a-c) connectable to the floating interconnection line and 
With respect to claim 4 Yamashita further discloses wherein the switch includes the plurality of switches (1007a-c) connectable to the floating interconnection line and corresponding to the one or more FDs in each row having the predetermined row number, the one or more switches for the shared pixels to be subjected to summation among the plurality of switches being connected to the floating interconnection line at a same time in response to the demanded resolution (paragraph 43).
With respect to claim 5 Yamashita further discloses wherein the switch includes the plurality of switches (1007a-c) connectable to the floating interconnection line and corresponding to the one or more FDs in each row having the predetermined row number, the one or more switches for the shared pixels to be subjected to summation among the plurality of switches being connected to the floating interconnection line at different times in response to the demanded resolution so that timing of connection of the switches to the floating interconnection line is staggered (paragraph 53).
With respect to claim 7 Yamashita further discloses wherein the unit of the shared pixels are each configured with a plurality of pixels in a Bayer array (paragraph 60).
With respect to claims 8-10 Yamashita in view of Negishi 
That is, Yamashita in view of Negishi does not expressly disclose, wherein the unit of the shared pixels are configured with a plurality of pixels having different exposure times (claim 8), wherein the unit of the shared pixels each include the plurality of pixels having the different exposure times, a number of the shared pixels having a first exposure time being equal to a number of the shared pixels having a second exposure time in each unit of the shared pixel (claim 9) or  wherein the unit of the shared pixels are each configured with the plurality of pixels each pixel of the plurality of pixels having a different time.
However, the Examiner notes that the pixels must merely be “configured to” operate with these exposure times.  Additionally, the claims merely require at a minimum two different exposure times.  MPEP 2114 states “[a] claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) under the section “MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART”.  One of ordinary skill would recognized that controlling the operation as a pixel to have different exposure times does not change the structure of the pixel in any way and that the structures required to make the pixel operate with different exposure times in Applicant’s specification are also provided in the structures of the pixels in Yamashita.  Therefore, one of ordinary skill in the art would recognize that Yamashita anticipates claims 8-10 are it incorporates all of the structural requirements 
Claims 11-13 are rejected for similar reasons as claim 1 above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0312964 A1 to Yamashita et al in view of U.S. Patent Application Publication 2016/0352959 A1 to Negishi in further view of U.S. Patent 7,705,900 to Guidash.
With respect to claim 6 Yamashita further discloses a vertical signal line (1008) transferring pixel signals of the shared pixels via the plurality of FDs in a unit of columns of the shared pixels (Fig. 10 and paragraph 83). 
Yamashita in view of Negishi does not expressly disclose a column straddling floating interconnection line transferring the pixel signals to different vertical signal lines and connecting a plurality of floating interconnection lines in different columns.
However, horizontal binning transistors used in conjunction with vertical binning transistors are well known and expected in the art.  For example, Guidash teaches, in Fig. 5 providing a set of switches (110) connected to a set of floating diffusions (50) to bin pixels in the vertical direction (column 3 lines 16-38) and also switches (130) that allow for binning the pixels in the horizontal direction (column 3 lines 49-54).  Therefore, Yamashita teaches a column straddling floating interconnection line (i.e. line formed by FD and switches 130) transferring the pixel signals to different vertical signal lines and connecting a plurality of floating interconnection lines in different columns.  At the time the invention was made it would have been obvious to one of ordinary skill in the art to have used horizontal binning transistors as taught by Guidash with the vertical binning .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

March 5, 2021